DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 02/28/2022.
Claims 1-8 were previously canceled.
Claims 9-28 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 16, on line 21, change “the on communication quality” into --- on the  communication quality ---.
In claim 28, on line 2, change “on radio wave” into --- on the radio wave ---.



Prior Art Consideration

1. 	(US 11272433 B2) granted to Karimli et al., on Mar. 8, 2022, discloses -- the machine learning algorithm can predict at block 460 a probability for a successful connection on each of the available frequencies based on the current device data metrics, and at block 470 can send an indication of a frequency scanning order based on the predictions (see col. 8, line 58-col. 9, line 25).
2. 	(US 2020/0236560 A1) published to Zhao et al., on Jul. 23, 2020, discloses --- a degree of meeting communication quality requirement of each user and a resulting network overhead when performing each action in the state are taken as the evaluation of the action. In the Q-learning algorithm, the evaluation of the action is expressed by a Q-value. Evaluations of actions form a Q-value matrix (see par. 0054).
3. 	(US 10599205 B2), granted to He et al., on Mar. 24, 2020, discloses ---The device status may indicate a current resource capacity of the wireless communication device, measured by parameters including, for example, the battery power level, a measure of a processor load, a measure of memory use, a measure of a network connection quality, and/or other types of measures of the resource capacity of the wireless communication device. Different machine learning models may be associated with different expected resource use. For example, a first machine learning model may use less battery power, processor time, memory, and/or network bandwidth, etc., and a second machine learning model may use more battery power, processor time, memory, and/or network bandwidth, etc. The smart engine may select a machine model based on the determined device status to match an expected resource use of the selected learning model with the current resource capacity of the wireless communication device. Matching the expected resource use of a selected machine learning model with a current resource capacity of the wireless communication device improves the functioning of the wireless communication device by conserving resources when resource capacity is low and by using more accurate machine learning models when resource capacity is high (see col. 2, line 57-col. 3, line 12). However, the reference being discussed do not, in single or combination, disclose or fairly teach/suggest the feature/s indicated as reason for allowance (see Office Action dated 12/29/2021).
Allowable Subject Matter

Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance is clear from the record (see Office Action dated 12/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/11/2022